Citation Nr: 1207098	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits and, if so, whether the character of discharge constitutes such a bar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to December 1971, and he released under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO adjudicated the issue in this case as whether the character of discharge is a bar to VA benefits, without addressing whether new and material evidence had been received.  However, the character of the appellant's discharge from service was previously determined to be a bar to VA benefits in November 1991.  The issue of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As such, the issue on appeal as been recharacterized as stated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal arises from the appellant's February 2004 claim for VA compensation, to which the RO responded with an administrative decision denying benefits on the basis of character of discharge.  Such determination was mailed to the appellant in March 2004, and again in October 2009, accompanied by a notice of his appellate rights.  However, the character of discharge was previously determined to be a bar to VA benefits in November 1991.  As noted above, the RO did not address the issue of whether new and material evidence has been received to reopen the previously denied issue of whether the character of the appellant's discharge from service is a bar to VA benefits, as required by Wakeford, 8 Vet. App. 237.  As such, the appellant must be provided with proper notice as to the evidence and information to substantiate such a claim, pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Thereafter, this matter should be readjudicated.

Additionally, the Board notes that the appellant did not initially request a hearing before the Board in his substantive appeal (VA Form 9).  Further, he is currently incarcerated.  However, in a January 2012 letter, the appellant indicated that he will be released from incarceration in approximately 70 days and would like a hearing before the Board after May 2012.  As such, the case must be remanded for clarification of the type of hearing the appellant desires, and to schedule the requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper notice as to the evidence and information necessary to substantiate his claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial, including the types of evidence that are necessary to substantiate the claim.  See Kent, 20 Vet. App. 1.

2.  After conducting any development that may be indicated by any response received from the appellant, readjudicate the claim of whether new and material evidence has been received sufficient to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to VA benefits and, if so, whether the character of discharge constitutes such a bar.  If the claim remains denied, issue a supplemental statement of the case to the appellant and his representative, which addresses all relevant law and evidence associated with the claims file since the last adjudication.  Allow an appropriate time for response.

3.  Request the appellant to clarify what type of a Board hearing he desires, and schedule him for such hearing after May 2012, which is when he is scheduled to be released from prison.  Notice of the scheduled hearing should be sent to the appellant's last known address and to his accredited representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

